Citation Nr: 1430852	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a claimed  heart disorder.

2.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2009 and May 2012 rating decisions of the RO.

The records in the Virtual VA claims file are duplicative of those in the Veteran's paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The Veteran was afforded a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of the hearing has been associated with the record.

In October 2012, the Board remanded the case for due process considerations and additional development.  A Statement of the Case (SOC) as to the issue of service connection for an acquired psychiatric disorder, to include PTSD was issued in October 2012.  The requested VA examination as to the issue of service connection for a heart disorder was provided in May 2013, and a Supplemental Statement of the Case (SSOC) was issued thereafter.  

This action was sufficient to satisfy the purpose of the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that the Veteran, in an April 2013 VA Form 9 (Appeal to the Board of Veterans Appeals), requested to be scheduled for a hearing before a Veterans Law Judge to be held at the RO.  In an attached statement, the Veteran's representative indicated that the Veteran wished to be scheduled for a videoconference hearing.  

While the Veteran was afforded a hearing before the undersigned VLJ in May 2012, there is no indication in the claims file that any steps have been taken to honor the his latest hearing request.

As such, the Veteran must be afforded another opportunity to provide testimony as to the issues on appeal at a hearing to include by way of videoconference technology with the Board to be held at the RO.  See 38 C.F.R. §§ 20.700, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

The AOJ have the Veteran scheduled for a videoconference hearing to be held at the RO with a VLJ at the earliest available opportunity.  The Veteran should be notified in writing of the date, time, and location of the hearing, and such notice must be associated with the claims file.  Any indicated development consistent with the request should be undertaken. 

Thereafter, in indicated, the matter should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

